            Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 1 of 10
                                                                                        FILED
                                                                                    U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT ARKANSAS

                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DMSION

CODY EVERE'IT and KATIE RODRIGUEZ

       v.                      Case No. 4:21-cv-    fo'1 I -   K&e,
CENTRAL ONE SERVICE, LLC;
JEREMY FAIR.CHILD                                                           DEFENDANTS

                                      ORIGINAL COMPLAINT
       COMES NOW Cody Everett and Katie Rodriguez ("Plaintiffs") by and through their

attorney Chris Burks of WH     LA w,   for their Complaint against Defendants Central One Service,

LLC ("the Company") and Jeremy Fairchild ("Fairchild"), the owner of the Company, they do

hereby state and allege as follows:                   Thll cue migned to District Judge       64,k,er
                                                      lndtoMlgiltrattJudge        J<4roe.~
                                       I. INTRODUCTION

       1.       Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq.

("AMWA"), for declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, civil penalties and costs, including reasonable attorneys' fees, as a result of Defendants'

failure to pay Plaintiffs overtime compensation for all hours that Plaintiffs worked in excess of forty

(40) per workweek.

                             Il. JURISDICTION AND VENUE

       2.       The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

       3.       Plaintiffs' claims under the AMWA forms part of the same case or controversy and
                                                                                            PageloflO
             Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 2 of 10



arise out of the same facts as the FLSA claims alleged in this complaint.

        4.       This Court has supplemental jurisdiction over Plaintiffs' AMW A claim pursuant

to 28 U.S.C. § 1367(a).

        5.       Defendants conduct business within the State of Arkansas, with the Company's

principal place of operation being in Cabot, Lonoke County.

        6.       Venue lies properly within this Court under 28 U.S.C. § 1391(b)(l) and (c)(2),

because the State of Arkansas has personal jurisdiction over Defendant, and Defendant therefore

"resides" in Arkansas.

                                      ill.   THE PARTIES

        7.          Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint as

if fully set forth in this section.

        8.          Plaintiff Cody Everett is a citizen of the United States and a resident of and

domiciled in the State of Arkansas.

        9.          Plaintiff Katie Rodriguez is a citizen of the United States and a resident of and

domiciled in the State of Arkansas.

        10.         Plaintiff Cody Everett was hired by Defendants to work as an appliance repair

technician trainee.

        11.         Plaintiff Katie Rodriguez was hired by Defendants to work as an office manager.

        12.         Plaintiffs worked for Defendants at times during the three years preceding the

filing of this Complaint.

        13.         At all times material hereto, Plaintiffs have been entitled to the rights, protection

and benefits provided under the FLSA and AMWA.



                                                                                             Page2ofIO
         Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 3 of 10



       14.        The Company is domestic Limited Liability Company.

       15.        The Company's annual gross volume of sales made or business done was not less

than $500,000.00 (exclusive of exercise taxes at the retail level that are separately stated) during

each of the three calendar years preceding the filing of this Complaint.

       16.        During each of the three years preceding the filing of this Complaint, Defendants

employed at least four individuals who were engaged in interstate commerce or in the production

of goods for interstate commerce, or had employees handling, selling, or otherwise working on

goods or materials that had been moved in or produced for commerce by any person.

       17.        The Company's registered agent for service of process is James Fairchild, who's

address is 35 Murray Drive, Cabot, AR 72023.

       18.        The Company has all times relevant hereto employed four or more individuals.

       19.        Defendant Fairchild is the owner of the Company and maintains day to day

control over the operations of the Company.

       20.        Defendants acted jointly as the employer of Plaintiffs and are and have been

engaged in interstate commerce as that term is defined under the FLSA and AMW A.

       21.        Defendants have unified operational control and management, as well as control

over employees, including shared power to supervise, hire and fire, establish wages and wage

policies, and set schedules for their employees through unified management.

       22.        As a result of this unified operation control and management, through shared

employees and ownership with the authority to establish wages and wage policy, Defendants

operated as a single enterprise.

       23.        Defendants were Plaintiffs' employer within the meaning of the FLSA, 29



                                                                                         Page3ofI0
           Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 4 of 10



U.S.C. § 203(d), and the Arkansas Minimum Wage Act, A.C.A. § 11-4-203.

                                   ill. FACTUAL ALLEGATIONS

        24.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        25.     Plaintiff Cody Everett worked for the Defendants from October 2020 to March

2021.

        26.     During Plaintiff Cody Everett's employment, Plaintiff worked as an appliance repair

technician trainee.

        27.     Plaintiff Cody Everett worked approximately fifty (50) hours per week on a regular,

typical basis while working for Defendants.

        28.     For most weeks Defendants paid Plaintiff Cody Everett a salary of $400 ($10.00 per

hour for a 40-hour work week), regardless of the number of hours Plaintiff actually worked.

        29.     During this Plaintiff's employment, the Defendants paid Plaintiff a mix of salary

and hourly wages, Plaintiff was never paid any overtime for hours worked over forty per week, and

Plaintiff was not paid the Arkansas minimum wage, which increased to $11.00 per hour on January

1, 2021.

        30.     Plaintiff Katie Rodriguez worked for the Defendants from November 2020 to May

2021.

        31.     During Plaintiff Katie Rodriguez's employment, Plaintiff worked as the office

manager.

        32.     For most weeks Defendants paid Plaintiff Katie Rodriguez a salary of $650.00 a

week, regardless of the number of hours Plaintiff actually worked.



                                                                                         Page4ofIO
         Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 5 of 10



       33.        During this Plaintiff's employment, the Defendants paid Plaintiff a mix of salary

and hourly wages, Plaintiff was never paid any overtime for hours worked over forty per week.

       34.        Plaintiffs never agreed that this salary would be sufficient to cover all hours worked.

       35.        Plaintiffs did not manage the enterprise or a customarily recognized subdivision of

the enterprise.

       36.        Plaintiffs did not exercise discretion and independent judgment with respect to any

matters of significance.

       37.        Plaintiffs did not provide any training for any employee nor did they direct the work

of any employee.

       38.        Plaintiffs did not select any employees for hire nor did Plaintiffs have any ability to

fire an employee.

       39.        Plaintiffs did not have any control of or authority over any employee's rate of pay

or working hours.

       40.        In performing their services for Defendants, Plaintiffs were not required to utilize

any professional education relevant to his job duties.

       41.        Defendants did not pay Plaintiffs one and one-half (1.5) times their regular rate of

pay for all hours worked over forty (40) per week.

        42.       As a result of the policies put in place by Defendants, Plaintiffs were often required

to perform their job duties for less than minimum wage.

        43.       Plaintiffs were entitled to wages and compensation based on the standard minimum

wage for all hours worked.

        44.       Defendants knew, or showed reckless disregard for, whether the way they paid



                                                                                              PageSofIO
          Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 6 of 10



Plaintiffs violated the FLSA and AM.WA.

                              IV. FIRST CLAIM FOR RELIEF
                          (Individual Claims for Violation of the FLSA)

        45.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully set forth herein.

        46.     Plaintiffs assert their claim for damages and declaratory relief pursuant to the

FLSA, 29 U.S.C. § 201, et seq.

        47.     At all relevant times, Plaintiffs have been entitled to the rights, protection, and

benefits provided by the FLSA.

        48.     At all relevant times, Plaintiffs have been an "employee" of Defendants as defined

by 29 U.S.C. § 203(e).

        49.     At all relevant time, Defendants were an "employer" of Plaintiffs as defined by 29

U.S.C. § 203(d).

        50.     At all relevant times, Defendant has been, and continues to be, an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        51.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay time and

a half of regular wages for all hours worked over forty (40) hours in a week, unless an employee

meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

        52.     Despite Plaintiffs' entitlement to minimum wage and overtime payments under the

FLSA, Defendants failed to pay Plaintiffs an overtime rate of one and one-half (1.5) times his

regular rate of pay for all hours worked over forty (40) in each one-week period.


                                                                                        Page6ofl0
          Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 7 of 10



        53.     By reason of the unlawful acts alleged herein, Defendants are liable to Plaintiffs for

monetary damages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint.

        54.     Alternatively, should the Court find that Defendants acted in good faith in failing

to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of prejudgment interest

at the applicable legal rate.

                              V. SECOND CLAIM FOR RELIEF
                           (Individual Claims for Violation of AMWA)

        55.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully set forth herein.

        56.     At all relevant times, Plaintiffs have been entitled to the rights, protection, and

benefits provided by the AMWA.

        57.     At all relevant times, Plaintiffs have been an "employee" of Defendants, as defined

by Ark. Code Ann.§ 11-4-203(3).

        58.     At all relevant times, Defendants were an "employer" of Plaintiffs as defined by

Ark. Code Ann. § 11-4-203(4).

        59.     Plaintiffs assert their claim for damages and declaratory relief pursuant to the

AMWA, Arkansas Code Annotated§§ 11-4-201 et seq.

        60.     At all relevant times, Defendants were Plaintiffs' "employer" within the meaning

of the AMWA, Ark. Code Ann.§ 11-4-203(4).

        61.     Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay one and

one-half (1.5) times regular wages for all hours worked over forty (40) hours in a week, unless an


                                                                                             Page7ofIO
         Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 8 of 10



employee meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

        62.     Defendants classified Plaintiffs as exempt from the overtime requirements of the

FLSA and the AMWA.

        63.     Despite the entitlement of Plaintiffs to minimum wage and overtime payments

under the AMWA, Defendants failed to pay Plaintiffs the Arkansas minimum wage, and failed to

pay Plaintiffs an overtime rate of one and one-half (1.5) times their regular rate of pay for all hours

worked over forty (40) in each one-week period.

        64.     Defendants, conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary and in bad faith.

        65.     By reason of the unlawful acts alleged herein, Defendants are liable to Plaintiffs for

monetary damages, liquidated damages, and costs, including reasonable attorneys, fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint pursuant to

Arkansas Code Annotated§ 11-4-218.

        66.     Alternatively, should the Court find that Defendants acted in good faith in failing to

pay Plaintiffs as provided by the AMWA, they are entitled to an award of prejudgment interest at

the applicable legal rate.

                                  VI. PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiffs Cody Everett and Katie Rodriguez

respectfully request this Court grant the following relief:

        a)      That each Defendant be summoned to appear and answer herein;

        b)      That Defendants be required to account to Plaintiffs and the Court for all of the



                                                                                            PageSofIO
                Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 9 of 10



hours worked by Plaintiffs and all monies paid to them;

           c)       A declaratory judgment that Defendants' practices alleged herein violate the Fair

Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

           d)       A declaratory judgment that Defendants' practices alleged herein violate the

Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

           e)       Judgment for damages for all unpaid back wages at the applicable minimum wage

owed to Plaintiffs from a period of three (3) years prior to this lawsuit through the date of trial under

the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. §516

et seq.;

           f)       Judgment for damages for all unpaid back wages at the applicable minimum wage

owed to Plaintiffs from a period of three (3) years prior to the date of filing under the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

           g)       Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount equal to all

unpaid back wages at the applicable minimum wage from a period of three (3) years prior to this

lawsuit through the date of trial owed to Plaintiffs;

           h)       Judgment for liquidated damages pursuant to the Arkansas Minimum Wage Act,

Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations

           i)       An order directing Defendants to pay Plaintiffs pre-judgment interest, reasonable

attorney's fees and all costs connected with this action; and

           j)       Such other and further relief as this Court may deem necessary, just and proper




                                                                                             Page9ofl0
Case 4:21-cv-00641-KGB Document 1 Filed 07/20/21 Page 10 of 10



                            Respectfully submitted,

                            Cody Everett and Katie Rodriguez, Plaintiffs

                            WHLaw I We Help
                            1 Riverfront Pl. - Suite 745
                            North Little Rock, AR 72114
                            (501) 891-6000
                             ~/,i/"
                      By:   Chns Burks
                            Chris Burks (ABN: 2010207)
                            chris@wh.law
                            Greg Ivester (ABN: 2007257)
                            greg@wh.law




                                                                  Page IO of IO
